2170DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Receipt is acknowledged of IDS filed on 03/23/2022.
This application claims benefit of 62/778,529 filed on 12/12/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haver et al. (US 2014/0324627).
Re Claims 1, 10-11 and 18: Haver et al. teaches system and method involving proximity, mobile, advertising and/or other features, which includes a container housing  {herein packaging 5011} an item (see fig.# 5 & 7E; ¶ 73+, 140+); a code identifier component {herein either the bar code 5012 or the RFID tag 5013} positioned on the container (¶ 140+); and a device {herein mobile communication 2000} for reading the code identifier component and displaying information about the item (¶ 73+). Haver et al. also teaches wherein the second code identifier component is linked to a promotional item {herein coupon and/or advertisement}; and a combination of a display screen and a camera for reading and displaying the first and the second code identifier components positioned outside of the container (¶ 166+).
Re Claims 2 and 14: Haver et al. teaches a method, wherein the code identifier component is a bar code 5012 (¶ 73+).
Re Claims 3 and 14: Haver et al. teaches a method, wherein the code identifier component is an RFID tag 5013 (¶ 140+).
Re Claim 4: Haver et al. teaches a method, wherein the information displayed is an image (¶ 49+). 
Re Claims 6 and 12: Haver et al. teaches a method, wherein the code identifier component is linked to an image of the item (¶ 73+).
Re Claim 7: Haver et al. teaches a method, wherein the device consists of one of a phone, a camera, a scanner, a tablet or a RFID reader (¶ 227+).
Re Claims 8, 16 and 20: Haver et al. teaches a method, wherein the system further comprises a second code identifier component {herein the examiner interprets the first code identifier as the barcode 5012 and the second code identifier as the RFID tag 5013) (see fig.# 5, ¶ 140+).
Re Claim 9: Haver et al. teaches a method,  wherein the device further comprises a display screen for displaying the information (¶ 51+).
Re Claims 13 and 19: Haver et al. teaches a method, wherein the code identifier component displays a three dimensional image of the food item (¶ 215+).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haver et al. (US 2014/0324627) in view of Hamm (US 2010/0153220).
The teachings of Haver et al. have been discussed above.
Haver et al. fails to specifically teach that the container is comprised of a recyclable material.
Hamm teaches food packaging container, wherein the container is comprised of a recyclable material (see ¶ 18+) 
In view of Hamm’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Haver et al. that the container is comprised of a recyclable material so as to help reducing pollutions and create a safer environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vargo et al. (US 8,659,397) teaches method and system for correctly identifying specific RFID tags.
Piva et al. (US 2015/0242842) teaches method for secure mobile payment and RF tag with integrated anti-theft device.
O’Connor et al. (US 2011/0178888) teaches system and method for entitling digital assets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/EDWYN LABAZE/Primary Examiner, Art Unit 2887